L,O

Case 2:18-CV-O4003-.].]T Document 18 Filed 11/29/18 Page 1 of 3

 

 

. /

f FlLED __ l.ODGED

__ REcErvED _ coPY
Jason Lee Van Dyke `
108 Durango Drive NOV 2 9 2018 ,~
Crossroads, TX 76227 CLERK U 5 D§FT[;`§T COUHT
P - (469) 964-5347 BY D‘S §§ ZC[>J?‘&E?W

 

F - (972) 421-1830
E - jason@Vandykelanirm.com

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

PHOENIX DIVISION

JASON LEE- VAN DYKE §
Plaintif`f`, §
§

v. § Case No. CV-18-4003-PHX-JJT
§
THOMAS CHRISTOPHER RETZLAFF §
Def`endant. §

PLAINTIFF’S MOTION TO STIKE
Plaintiff` moves that this Court enter an order striking Defendant's "Notice of Filing of

Death l_`hreats from Opposing Counsel" (ECF 12).

I. _ FACTS
l. This case Was originally filed as an Arizona state court action for an injunction
against harassment The purpose of the filing Was to obtain a court order,
enforceable by contempt, to stop Def`endant from harassing Plaintiff`, from
harassing members of his family, and from interfering With Plaintiff‘s law practice,
2. Def`endant Wrongf`ully removed this case to this Court on November 8, 2018. This
Court lacks subject matter jurisdiction in this cause under 28 U.S.C. § 1332(a).

Plaintiff has timely filed a motion to remand this case to state court, but this Court

THIS DUCUMENT lS_l_`lQ'§ lN [’ROI’ER [~‘Ol?.l\'l ACCORDING l
TO FEDERAL AI§'D/OR LOCAL RULES AND PRACTICES Page 1 Of 3
AND lS SUBJECT TO REJECT!GN BY THE COURT.

P£FERENCE C\\/ L,R. 5.\-\

(Ru|e l'lumhf:r/Secllon)

 

Case 2:18-CV-O4003-.].]T Document 18 Filed 11/29/18 Page 2 of 3

has not yet issued a ruling on Plaintif`f‘s motion.
Defendant is now abusing the legal process of this Court, and his electronic filing
privileges as a pro se litigant, by filing redundant, immaterial, or scandalous
pleadings with this Court. The most recent example of this behavior by Defendant
was his "Notice of Filing of Death Threats from Opposing Counsel".

II. ARGUMENT
Defendant's ""Notice of Filing of Death Threats from Opposing Counsel" is a
pleading within the meaning of Rule lZ(f) of the Federal Rules of Civil Procedure.
See ECF 12. Even if it is not a "pleading", it is clearly a "paper" within the
meaning of Rule ll that this Court has the authority to strike.
Rule 12(f) permits a court strike scandalous material from a pleading either on its
own motion or prior to responding to a pleading.
lt should further be noted that Defendant's filing is clearly a violation of Rule
ll(b)(l) because it has clearly not been presented by Def`endant other than to
continue to harass, embarrass and abuse Plaintiff`.
Defendant's notice does not, on its face, allege a counterclaim or request any sort
of relief from the Court. lt serves no purpose other than to violate Rule ll(b)(l)
and Rule lZ(f).
Plaintiff is not requesting sanctions under Rule ll at this time, but notes that this

Court is permitted to sanction Defendant on its own initiative under Rule ll(c)(3).

Page 2 of 3

Case 2:18-CV-O4OO3-.].]T Document 18 Filed 11/29/18 Page 3 of 3

III. CONCLUSION

8. Plaintiff prays that this Court enter an order striking Def`endant's Notice of Filing

of Death Threats from Opposing Counsel" (ECF 12).

  

 

 

. a on L. Van Dyke
108 Durango Drive

Crossroads, TX 76227

P - (469) 964-5346

F - (972) 421-1830

Email: jason@vandykelawfirm.com

CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was served on Thomas Christopher
Retzlaff, Defendant, at PO BoX 46424, PhoeniX, AZ 85063 by First Class U.S. Mail on

November 26, 2018.

 

 

Page 3 of 3

 

